 



 

SECOND AMENDED AND RESTATED PUT MODIFICATION AGREEMENT THIRD EXTENSION

 

SECOND AMENDED AND RESTATED PUT MODIFICATION AGREEMENT THIRD EXTENSION (this
“Extension”) dated as of February 17, 2009 by and among Pipeline Data Inc., a
Delaware corporation (“PPDA”), Charge.com, Inc., a Delaware corporation
(formerly known as Charge.com Acquisition, Inc.) and wholly-owned subsidiary of
PPDA (the “Company”), Gregory Danzig (“GD”), Kauai Investment Holdings, LLC, a
Florida limited liability company (“Kauai”), and David Danzig (“DD” and,
together with GD, the “Shareholders”). The parties to this Extension are
sometimes referred to herein as the “Parties.”

 

WHEREAS, the Parties entered into the Second Amended and Restated Put
Modification Agreement dated as of November 26, 2008 (the “Agreement”);

 

WHEREAS, the Parties entered into the Second Amended and Restated Put
Modification Agreement Extension dated as of January 5, 2009 and the Second
Amended and Restated Put Modification Agreement Second Extension dated as of
February 2, 2009 (collectively, the “Original Extensions”);

 

WHEREAS, capitalized terms not defined herein shall have the meaning ascribed to
them in the Agreement; and

 

WHEREAS, the Parties desire to agree to this Extension on the terms contained
herein.

 

NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
all of which are hereby acknowledged the parties hereto agree as follows:

 

1.

Section 1 of the Agreement is hereby amended and restated in its entirety as
follows:

 

“Put Right Modification and Potential Waiver. If the Modification Conditions (as
defined in Section 2 below) are fully satisfied on or prior to the Deadline Date
(as defined below), then the Put Right payment, waiver and release provisions of
Section 2 shall be applicable (subject to the reinstatement provisions of
Section 6 below). If the Modification Conditions are not fully satisfied on or
prior to the Deadline Date, then the Put Right exercise and payment provisions
of Section 3 shall be applicable. For purposes of this Agreement, the “Deadline
Date” shall mean February 17, 2009.”

 

2.         Employment and Consulting Payments. PPDA shall continue to pay GD his
salary from December 19, 2008 until the date that the Modification Conditions
are fully satisfied (based on GD’s salary in effect immediately prior to the
termination of the GD Employment Agreement, payable on a weekly basis in form
and timing as such payments were made prior to the termination of the GD
Employment Agreement). PPDA shall continue to pay DD his consulting payments
from December 19, 2008 until the date that the Modification Conditions are fully
satisfied (based on DD’s salary in effect immediately prior to the termination
of the DD

 

PMB 368680.4

 

--------------------------------------------------------------------------------

Consulting Agreement, payable on a monthly basis in form and timing as such
payment were made prior to the termination of the DD Consulting Agreement).

3.         Transfer of Domain Name. For the avoidance of doubt, and without
limiting the provisions of Section 2(a)(iii)(A) or Section 6 of the Agreement,
the Modification Condition described in Section 2(a)(iii)(A) of the Agreement
shall not be satisfied until PPDA and the Company shall have (a) consummated the
transfer of the Domain Name to the Shareholders (or their designee) through
Network Solutions via an electronic request initiated by the Shareholders (or
their designee), (b) executed and delivered to the Shareholders (or their
designee) documentation submitted to PPDA by the Shareholders based on Network
Solutions’ form (including, if not part of the form, powers of attorney similar
to the type which are part of the Escrow Materials) effecting the transfer of
the Domain Name to the Shareholders (or their designee) and (c) joined with the
Shareholders in terminating the Domain Name Escrow Agreement and instructing
Iron Mountain to return the Escrow Materials to the Shareholders. The Parties
will use their respective best efforts and mutually cooperate in effecting the
transfer of the Domain Name as described herein and, subject to the terms,
conditions, and provisions of the Agreement, in delivering the other items each
Party is required to deliver under the Agreement in accordance therewith.

4.         Agreement Provisions. All other provisions of the Agreement shall
remain in full force and effect and be unaffected by this Extension. All
references to the Agreement in the Agreement shall be deemed to include this
Extension.

 

5.         Original Extensions. This Extension shall amend, restate, supersede
and replace in all respects the Original Extensions.

 

6.         Signatures. This Extension shall be effective upon delivery of
original signature pages or facsimile copies thereof executed by each of the
Parties (or upon such signature pages being sent via e-mail to each of the
Parties as a portable data format (pdf) file or image file attachment).

 

7.         Counterparts. This Extension may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. The Parties to this
Extension need not execute the same counterpart.

 

 

[Remainder of Page Intentionally Blank]

 

 

- 2 -

PMB 368680.4

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into and signed this
Extension as of the date and year first above written.

PIPELINE DATA INC.

By: /s/ MacAllister Smith

 

Name:

MacAllister Smith

Title: Chief Executive Officer

 

CHARGE.COM, INC.

By: /s/ MacAllister Smith

 

Name:

MacAllister Smith

Title: Chief Executive Officer

 

SHAREHOLDERS:

 

/s/ Gregory Danzig

Gregory Danzig, individually and as the duly authorized representative of Kauai
Investment Holdings, LLC

 

/s/ David Danzig

David Danzig

 

 

- 3 -

PMB 368680.4

 



 

 